Case 1:21-cv-00341-TWP-MPB Document 5 Filed 02/17/21 Page 1 of 4 PageID #: 26




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

CARLO X. PAYNE,                                        )
                                                       )
                                Plaintiff,             )
                                                       )
                          v.                           )       No. 1:21-cv-00341-TWP-MPB
                                                       )
CORRECTIONS CORPORATION OF                             )
AMERICA, et al.                                        )
                                                       )
                                Defendants.            )

                     Order Granting Leave to Proceed In Forma Pauperis,
                          Screening and Dismissing Complaint, and
                      Allowing Opportunity to File Amended Complaint

        Plaintiff Carlo X. Payne filed this civil rights complaint alleging that the defendants were

deliberately indifferent to his medical needs.

                           I.         Leave to Proceed In Forma Pauperis

        Mr. Payne's motion for leave to proceed in forma pauperis, dkt. [2], is granted to the extent

that Mr. Payne is an assessed an initial partial filing fee of thirty-five dollars and seventy-six

cents ($35.76). See 28 U.S.C. § 1915(b)(1). Mr. Payne shall have through March 30, 2021, to

pay this sum to the clerk of the district court.

        Mr. Payne is informed that after the initial partial filing fee is paid, he will be obligated to

make monthly payments of 20 percent of the preceding month's income each month that the

amount in his account exceeds $10.00, until the full filing fee of $350.00 is paid. 28 U.S.C.

§1915(b)(2). After the initial partial filing fee is received, a collection order will be issued to

Mr. Payne and his custodian to ensure collection of the full filing fee.
Case 1:21-cv-00341-TWP-MPB Document 5 Filed 02/17/21 Page 2 of 4 PageID #: 27




                                 II.     Screening the Complaint

       A.      Screening Standard

       Because Mr. Payne is a prisoner, the Court must screen his complaint, dismissing any and

all claims that are frivolous or malicious, fail to state a claim for relief, or seek monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915A(a)−(c). In determining

whether a complaint states a claim, the court applies the same standard as when addressing a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017). To survive dismissal, the complaint "must contain sufficient factual

matter, accepted as true, to state a claim for relief that is plausible on its face. A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

       B.      The Complaint

       The complaint names two defendants: Corrections Corporation of America and the Marion

County Jail.

       In the complaint, Mr. Payne alleges that he has suffered from diabetes for years but was

able to manage his insulin through diet alone. From October 2018 through August 2019, Mr. Payne

was in custody at the Marion County Jail and a facility run by the Corrections Corporation of

America. During this time, staff at these two facilities failed to accommodate Mr. Payne's dietary

needs and erroneously tested his blood sugar levels after he had eaten instead of before. As a result,

Mr. Payne's diabetic symptoms worsened, and he now requires insulin injections.
Case 1:21-cv-00341-TWP-MPB Document 5 Filed 02/17/21 Page 3 of 4 PageID #: 28




       C.      Discussion

       Mr. Payne's claims against the Marion County Jail are dismissed because the Marion

County Jail is not subject to suit. Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012)

("[T]he district court was correct that, in listing the Knox County Jail as the sole defendant, Smith

named a non-suable entity. ").

       Mr. Payne's claims against Corrections Corporation of America are dismissed for failure

to state a claim upon which relief may be granted. Because Corrections Corporation of America

acts under color of state law by contracting to perform a government function, it is treated as a

government entity for purposes of 42 U.S.C. § 1983 claims. See Jackson v. Ill. Medi-Car, Inc.,

300 F.3d 760, 766 n.6 (7th Cir. 2002). To state a cognizable deliberate indifference claim against

Corrections Corporation of America, Mr. Payne must allege that he suffered a constitutional

deprivation as the result of a Corrections Corporation of America policy, practice, or custom.

Mr. Payne has alleged no such policy, practice or custom. He has therefore failed to state a viable

claim against Corrections Corporation of America.

       D.      Opportunity to File Amended Complaint

       Although Mr. Payne's complaint is dismissed, the Court will not dismiss the case and enter

final judgment at this time. Instead, Mr. Payne shall have through March 30, 2021, to file a viable

amended complaint.

       The amended complaint will stand on its own. It therefore must (a) contain a short and

plain statement of the claim showing that the plaintiff is entitled to relief, which is sufficient to

provide the defendant with fair notice of the claim and its basis; (b) include a demand for the relief

sought; and (c) identify what injury he claims to have suffered and what persons are responsible

for each such injury.
Case 1:21-cv-00341-TWP-MPB Document 5 Filed 02/17/21 Page 4 of 4 PageID #: 29




       The first page of the amended complaint should include the words "Amended Complaint"

and the correct case number, 1:21-cv-00341-TWP-MPB. If Mr. Payne files an amended complaint

by the above deadline, the Court will screen it pursuant to 28 U.S.C. § 1915A. If not, this case will

be subject to dismissal without further notice.

                                        IV.       Conclusion

       Mr. Payne's motion for leave to proceed in forma pauperis, dkt. [2], is granted. The

clerk is directed to seal this motion, as it includes the names of minor children.

       Mr. Payne shall have through March 30, 2021, to (1) pay an initial partial filing fee of

$35.76 to the clerk of the district court and (2) file an amended complaint.

       IT IS SO ORDERED.


       Date:    2/17/2021




Distribution:

CARLO X. PAYNE
18102 Cumberland Road
Noblesville, IN 46060
